               Case 20-03456 Document 25 Filed in TXSB on 11/04/20 Page 1 of 2


                                 UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

In re:                                                        §                        Chapter 11
                                                              §
MD America Energy, LLC, et al. 1,                             §               Case No. 20-34966 (DRJ)
                                                              §
         Debtors.                                             §                 (Jointly Administered)
                                                              §

MEIDU AMERICA, INC.                                           §
                                                              §
v.                                                            §                Adversary No. 20-03456
                                                              §
MD AMERICA ENERGY                                             §
HOLDINGS, INC.,                                               §
MD AMERICA INTERMEDIATE                                       §
HOLDINGS, LLC,                                                §
MD AMERICA HOLDINGS, LLC,                                     §
MD AMERICA ENERGY, LLC,                                       §
MD AMERICA PIPELINE, LLC,                                     §
MD AMERICA FINANCE                                            §
CORPORATION,                                                  §
MC CREDIT FUND I LP,                                          §
MC CREDIT IA LP,                                              §
MC CREDIT FUND II LP,                                         §
MC CREDIT FUND III                                            §
(DELAWARE) LP,                                                §
MC CREDIT FUND III-U                                          §
(DELAWARE) LP,                                                §
MC CREDIT FUND III LP,                                        §
ARENA LIMITED SPV, LLC,                                       §
TAO TALENTS, LLC,                                             §
SIXTH STREET SPECIALTY                                        §
LENDING, INC.,                                                §
PRUDENTIAL LEGACY INSURANCE                                   §
COMPANY OF NEW JERSEY,                                        §
THE PRUDENTIAL INSURANCE                                      §
COMPANY OF AMERICA,                                           §
LOAN ADMIN CO., LLC,                                          §
MD ADMIN CO., LLC                                             §
ROBERT WARSHAUER, and                                         §
DONALD RITTER                                                 §




1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are as follows: MD America Energy, LLC (0164), MD America Energy Holdings, Inc. (5493), MD America
Intermediate Holdings, LLC (3204), MD America Holdings, LLC (5478), MD America Pipeline, LLC and MD America
Finance Corporation (8321). Debtors’ headquarters is: 301 Commerce Street, Suite 2500 Fort Worth, Texas 76102.
            Case 20-03456 Document 25 Filed in TXSB on 11/04/20 Page 2 of 2


                             SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
except that the United States and its offices and agencies shall file a motion or answer to the complaint within
35 days.

                Address of the clerk:       U.S. Bankruptcy Court
                                            515 Rusk Street
                                            Houston, TX 77002

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

                Name and Address of Plaintiff's Attorney:           Jarrod B. Martin
                                                                    Chamberlain Hrdlicka
                                                                    1200 Smith Street, Suite 1400
                                                                    Houston, TX 77002

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN
THE COMPLAINT.


                                                                              (Clerk of the Bankruptcy Court)

        Date:                                    By:                                (Deputy Clerk)
November 4, 2020
                                                                      s/ Joan Davenport
